       Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 1 of 7




 1   George A. Zelcs (pro hac vice)              Peggy J. Wedgworth (pro hac vice)
       gzelcs@koreintillery.com                   pwedgworth@milberg.com
 2   Robert E. Litan (pro hac vice)              Robert A. Wallner (pro hac vice)
        rlitan@koreintillery.com
 3   Randall P. Ewing, Jr. (pro hac vice)         rwallner@milberg.com
       rewing@koreintillery.com                  Elizabeth McKenna (pro hac vice)
 4   Jonathon D. Byrer (pro hac vice)             emckenna@milberg.com
        jbyrer@koreintillery.com                 Blake Yagman (pro hac vice)
 5   KOREIN TILLERY LLC                           byagman@milberg.com
     205 North Michigan, Suite 1950              Michael Acciavatti (pro hac vice)
 6   Chicago, IL 60601                            macciavatti@milberg.com
     Telephone: (312) 641-9750
 7   Facsimile: (312) 641-9751                   MILBERG PHILLIPS GROSSMAN LLP
                                                 100 Garden City Plaza, Suite 500
 8   Stephen M. Tillery (pro hac vice)           Garden City, New York 11530
       stillery@koreintillery.com                Telephone: 212-594-5300
 9                                               Facsimile: 212-868-1229
     Jamie Boyer (pro hac vice)
10     jboyer@koreintillery.com                  Counsel for Plaintiffs and the Proposed Class
     Michael E. Klenov, CA Bar #277028           in Bentley v. Google LLC, et al.
11     mklenov@koreintillery.com
     Carol O’Keefe (pro hac vice)
12     cokeefe@koreintillery.com                 Elizabeth C. Pritzker, CA Bar#146267
     KOREIN TILLERY, LLC                          ecp@pritzkerlevine.com
13                                               Bethany Caracuzzo, CA Bar#190687
     505 North 7th Street, Suite 3600
14   St. Louis, MO 63101                          bc@pritzkerlevine.com
     Telephone: (314) 241-4844                   Caroline Corbitt, CA Bar #305492
15   Facsimile: (314) 241-3525                    ccc@pritzkerlevine.com
                                                 PRITZKER LEVINE, LLP
16   Karma M. Giulianelli, CA Bar #184175        1900 Powell Street, Suite 450
      karma.giulianelli@bartlitbeck.com          Emeryville, CA 94608
17   Glen E. Summers, CA Bar # 176402            Telephone: (415) 805-8532
      glen.summers@bartlitbeck.com               Facsimile: (415) 366-6110
18   Chris Lind (pro hac vice)                   Counsel for Plaintiffs and the Proposed Class
      chris.lind@bartlitbeck.com
19   Jameson R. Jones (pro hac vice)             in Carroll v. Google, LLC, et al.
      jameson.jones@bartlitbeck.com
20   BARTLIT BECK LLP
     1801 Wewetta St. Suite 1200,
21   Denver, Colorado 80202
     Telephone: (303) 592-3100
22   Facsimile: (303) 592-3140
23   Attorneys for Plaintiffs and the Proposed
     Class in Carr v. Google, LLC, et al.
24

25

26

27

28
                 P a g e | 1 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
        Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 2 of 7




                          UNITED STATES DISTRICT COURT
 1               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 2
   In re Google Play Consumer Antitrust
 3 Litigation
                                                   CASE NO. 3:20-CV-05761 JD
 4

 5
   Related Actions:                                PLAINTIFFS CARR, BENTLEY AND
 6 Epic Games, Inc. v. Google, LLC; 3:20-CV-       CARROLL’S RESPONSE TO
   05671-JD                                        COTCHETT, PITRE & MCCARTHY AND
 7 In re Google Play Developer Antitrust           KAPLAN FOX & KILSHEIMER LLP’S
   Litigation, 3:20-CV-5792-JD                     MEMORADNUM IN FURTHER
 8                                                 SUPPORT
 9
                                                   Hearing
10                                                 Date:    December 15, 2020
                                                   Time:    11:00 a.m. (Pacific)
11                                                 Location: Via Zoom
12                                         INTRODUCTION

13         Contrary to its stated purpose, Kaplan/Cotchett’s Memorandum in Further Support

14 (“Supplemental Memorandum”) actually demonstrates why the Korein/Bartlit Group is the best

15 choice for interim lead counsel. 1 The Supplemental Memorandum foretells a sprawling steering

16 committee that will produce duplicative work and ballooning costs instead of efficient class

17 leadership. The Supplemental Memorandum also relies on a misplaced “first filer” argument that

18 ignores and therefore highlights the strength of the Korein/Bartlit Group’s proven track record of

19 collaboration and leadership in this case. Simply put, there is nothing in the Supplemental

20 Memorandum that undercuts the Korein/Bartlit Group’s superior antitrust expertise, class action

21 experience and complex discovery know-how. They are the best choice to lead the consumer class.

22

23

24

25

26
   1
     “Korein/Bartlit Group” collectively refers to the firms of Korein Tillery LLC, Bartlit Beck, LLP,
27 Milberg Phillips Grossman LLP and Pritzker Levine, LLP. “Kaplan/Cotchett” collectively refers to

28 the firms of Kaplan Fox & Kilsheimer and Cotchett, Pitre & McCarthy
                 P a g e | 2 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
        Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 3 of 7




 1                                              ARGUMENT

 2 I.       THE STEERING COMMITTEE WOULD NOT PROMOTE EFFECTIVENESS OR

 3          EFFICIENCY.

 4          The leadership structure proposed by Kaplan/Cotchett is a textbook example of how quickly

 5 a committee can spiral out of control. Kaplan/Cotchett proposes a steering committee of no less than

 6 four firms, supported by no fewer than 12 attorneys. (Dkt. 116). And just yesterday, another firm

 7 moved to join the ranks and have an attorney appointed to that committee. (Dkt. 119). Especially

 8 troubling is the Supplemental Memorandum’s silence as to exactly what all of these firms will do on
 9 a daily basis. But a hint is offered by a diagram Kaplan/Cotchett circulated during leadership

10 discussions:

11

12

13

14

15

16

17

18

19

20

21

22                                              [Insert Chart]

23

24

25

26          This diagram clearly demonstrates that under Kaplan/Cotchett’s leadership, the number of

27 billing firms will skyrocket without any increase in effectiveness or efficiency. Consider, for example,

28
                  P a g e | 3 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
         Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 4 of 7




 1 the path a single discovery request to an Android device manufacturer must traverse. Under the

 2 structure above, that request would involve the Sub-Committee on Device Development, the Sub-

 3 Committee on Third Party Discovery, the Sub-Committee on Experts (who will need data), and very

 4 likely the International Liaison, all before being run through the Executive Committee Chair who,

 5 presumably, will then filter it up to Co-Lead Counsel for final approval. There are five sub-committees

 6 for discovery alone. To suggest this bloated approach “will aide in the efficient prosecution of the

 7 class’s claims,” (Dkt. 116 at 1), borders on absurd.

 8          The Korein/Bartlit Group is not naïve to the size and scope of this case, which is why it
 9 includes two liaisons to supervise discovery and local practice. Moreover, the Group will work with

10 other firms as appropriate and as needed – a process this Court has previously endorsed. See In re

11 Capacitors, No. 3:14-CV-03264-JD, Dkt. 319 at 3. A pre-ordained steering committee that grows

12 like a weed fosters duplicative efforts, increased costs and class in-fighting. This is precisely why the

13 Court, “like many others, is leery of committees and liaison counsel roles because they can lead to

14 inefficiencies in handling the litigation, and undue complications should the case reach the point of

15 an award of fees and costs.” In re Robinhood Outage Litigation, No. 3:20-CV-01626-JD at Dkt. 65,

16 ¶3. The Court should trust its instincts and decline to appoint a leadership team designed to promote

17 the interests of multiple law firms over consumers.

18 II.      KAPLAN/COTCHETT’S               “FIRST      FILER”      ARGUMENT           IGNORES         THE

19          KOREIN/BARTLIT GROUP’S PRODUCTIVE LEADERSHIP.

20          Kaplan/Cotchett’s argument regarding the Korein/Bartlit Group’s “first filer” status misses

21 the point. The Group has never contended it should be appointed interim lead counsel because it won

22 a race to the courthouse. Rather, the Korein/Bartlit Group contends it should be appointed because

23 during the two months where Carr v. Google, LLC was the only consumer class action, the Group

24 worked productively with counsel for the Developer Class, Epic Games, Inc. (“Epic”) and Google to

25 establish a schedule and coordinate pretrial discovery. The Korein/Bartlit Group should be appointed

26 interim lead counsel because it has, for nearly four months, been successfully filling that role.

27

28
                  P a g e | 4 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
         Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 5 of 7




 1          While the competing leadership motions are appropriately focused on what is best for the

 2 consumer class, the Court should not overlook the importance of appointing interim lead counsel that

 3 works well with the Developer Class, Epic and Google. The Korein/Bartlit Group has a proven track

 4 record in that regard. Kaplan/Cotchett, in contrast, offer only vague descriptions, unsupported by

 5 declaration, of how they have been “actively involved in this litigation.” (Dkt. 116 at 5). The simple

 6 truth is that there was significant activity before they ever filed and the Korein/Bartlit Group

 7 established its ability to effectively represent the consumers during those months. 2 It is this

 8 demonstrated leadership, combined with the Korein/Bartlit Group’s antitrust expertise, class action
 9 experience and complex discovery know-how, that distinguishes the Group as the best choice for

10 interim co-lead counsel.

11                                            CONCLUSION

12          For the reasons stated in the Korein/Bartlit Group’s Motion for Appointment, Opposition to

13 Kaplan/Cotchett’s Motion for Appointment and this Response, the Court should appoint the

14 Korein/Bartlit Group as interim lead counsel for the consumer class.

15

16 Dated: December 11, 2020

17

18

19

20

21

22

23

24
     Kaplan/Cotchett also contend their leadership will be more efficient because they submitted more
     2

25 “streamlined” pleadings. (Dkt. 116 at p. 3). This argument is based on the fact Kaplan/Cotchett’s
   complaints were shorter, referenced a publicly available report and were reviewed by experts. (Id. at
26 2-3). The Korein/Bartlit Group disputes that expert review and references to a public document
   demonstrate effective leadership qualities. As for the substance of the claims asserted by
27 Kaplan/Cotchett, the Korein/Bartlit Group disputes that eliminating state law claims and asserting a

28 single market best serves the class, particularly at this early stage in the case.
                P a g e | 5 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
       Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 6 of 7




 1 Respectfully submitted,

 2   By: /s/ Jamie L. Boyer                             By: /s/ Peggy J. Wedgworth
 3   KOREIN TILLERY LLC                                 MILBERG PHILLIPS GROSSMAN LLP
     George A. Zelcs (pro hac vice)                     Peggy J. Wedgworth (pro hac vice)
 4   Robert E. Litan (pro hac vice)                     Robert A. Wallner (pro hac vice)
     Randall Ewing, Jr. (pro hac vice)                  Elizabeth McKenna (pro hac vice)
 5   Jonathon D. Byrer (pro hac vice)                   Blake Yagman (pro hac vice)
     205 North Michigan, Suite 1950                     Michael Acciavatti (pro hac vice)
 6   Chicago, IL 60601                                  100 Garden City Plaza, Suite 500
 7   Telephone: (312) 641-9750                          Garden City, New York 11530
     Facsimile: (312) 641-9751                          Telephone: 212-594-5300
 8   gzelcs@koreintillery.com                           Facsimile: 212-868-1229
     rlitan@koreintillery.com                           pwedgworth@milberg.com
 9   rewing@koreintillery.com                           rwallner@milberg.com
     jbyrer@koreintillery.com                           emckenna@milberg.com
10
                                                        byagman@milberg.com
11   Stephen M. Tillery (pro hac vice)                  macciavatti@milberg.com
     Jamie Boyer (pro hac vice)                         Counsel for Plaintiffs in Bentley v. Google
12   Michael E. Klenov (277028)                         LLC, et al.
     Carol O’Keefe (pro hac vice)
13   505 North 7th Street, Suite 3600                   By: /s/ Elizabeth C. Pritzker
     St. Louis, MO 63101                                Elizabeth C. Pritzker (146267)
14
     Telephone: (314) 241-4844                          Bethany Caracuzzo, (190687)
15   Facsimile: (314) 241-3525                          Caroline Corbitt, (305492)
     stillery@koreintillery.com                         PRITZKER LEVINE, LLP
16   jboyer@koreintillery.com                           1900 Powell Street, Suite 450
     mklenov@koreintillery.com                          Emeryville, CA 94608
17   cokeefe@koreintillery.com                          Telephone: (415) 805-8532
18                                                      Facsimile: (415) 366-6110
     BARTLIT BECK LLP                                   ecp@pritzkerlevine.com
19   Karma M. Giulianelli (184175)                      bc@pritzkerlevine.com
     Glen E. Summers (176402)                           ccc@pritzkerlevine.com
20   Chris Lind (pro hac vice)                          Counsel for Plaintiffs and the Proposed Class
     Jameson R. Jones (pro hac vice)                    in Carroll v. Google, LLC, et al.
21   1801 Wewetta St., Suite 1200
22   Denver, CO 80202
     Telephone: (303) 592-3100
23   Facsimile: (303) 592-3140
     karma.giulianelli@bartlitbeck.com
24   glen.summers@bartlitbeck.com
     Counsel for Plaintiffs in Carr v. Google LLC, et
25   al.
26

27

28
                 P a g e | 6 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
        Case 3:20-cv-05761-JD Document 124 Filed 12/14/20 Page 7 of 7



                                     CERTIFICATE OF SERVICE
 1
           The undersigned hereby certifies that on December 11, 2020, a true and correct copy of the
 2 foregoing document was served upon all counsel of record through the Court’s electronic filing and
   notification system.
 3
                                                       /s/ Jamie L. Boyer
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 P a g e | 7 RESPONSE TO MEMORANDUM IN FURTHER SUPPORT
